Campbell, J.,
delivered the opinion of'the court.
The amount in controversy in this case does not exceed fifty dollars. The judgment of the Circuit Court which is sought to be reversed is for less than that sum. The error complained of is, not that a sum greater than fifty dollars was claimed in the suit, but that the judgment rendered is erroneous. The matter complained of is the subject of controversy, and that is the judgment, and its amount is less than fifty dollars. The judgment could have been paid and extinguished by an amount less than fifty dollars. Where that is the case no writ of error lies to the judgment of a Circuit Court in a cáse appealed from the judgment óf a justice of the peace.' Code 1871, § 1334. Costs are not to be estimated, because they are not of the amount in controversy, but are only an incident to the controversy.

Motion sustained.